Case 3:20-cr-00037-GMG-RWT Document 1 Filed 09/21/20 Page 1 of 1 PageID #: 1



                                                                                                              FILED
                             UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF WEST VIRGINIA                                            SEP 21. 2020
                                                                                                    US. DISTR~c1- COURTW\JNE
 UNITED STATES OF AMERICA,                                                                           MARTINSBURG WV 25401



                                                                Criminal No.                               ~j
 KIA JOHNSON,

   Defendant.                                                   Violations:                  18 U.S.C.   §2
                                                                                             21 U.S.C.   § 843(b)
                                                                                             21 U.S.C.   § 843(d)



                                               INFORMATION

           The United States Attorney charges that:

                                                 COUNT ONE

                           (Aiding and Abetting Unlawful Use of Communication Facility)

           On or about September 13, 2019, in Berkeley and Jefferson Counties, in the Northern District of

 West Virginia, defendant MA JOHNSON, aided and abetted by Shaquan Ornar Richardson, a/k/a Wave,

 did knowingly and intentionally use a communication facility in committing, causing, and facilitating the

 commission of a felony under Title 21, United States Code, Sections 846, 841 (a)( 1), and 841 (b)( I )(C), that

 is the defendant used a telephone to conspire to commit a felony drug offense, Conspiracy to Possess with

 Intent to Distribute and to Distribute a Mixture and Substance Containing Phencyclidine (“PCP”); in

 violation of Title 18, United States Code, Section 2, and Title 21, United States Code, Sections 843(b) and

 843(d).

                                                                     ~1~4
                                                                     WILLIAM J. POWELL
                                                                     United States Attorney


                                                                     Lara Omps-Botteicher
                                                                     Assistant United States Attorney
